      Case 1:20-cv-01242-JPW-PT Document 21 Filed 11/16/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JEROME SMALL,                :                 Civil No. 1:20-CV-01242
                             :
         Plaintiff,          :
                             :
         v.                  :
                             :
K. KAUFFMAN, SUPERINTENDENT, :
et al.,                      :
                             :
         Defendants.         :                 Judge Jennifer P. Wilson

                                MEMORANDUM

      On July 13, 2020, self-represented Plaintiff Jerome Small, commenced this

action concerning prison staff’s failure to wear appropriate personal protective

equipment (“PPE”) when dealing with the inmate population leading to his

exposure to COVID–19. (Doc. 1.) Recently Small filed an amended complaint

which adds a retaliation claim against the named defendants for events that

transpired after the commencement of this action. (Doc. 20.) Because Small may

file an amended pleading as a matter of course at this juncture, the court will

construe his amended complaint as a supplement to his original complaint. The

court will deny Defendants’ motion to dismiss (Doc. 16) without prejudice to allow

them to file a comprehensive response to Plaintiff’s complaint and supplemental

complaint.
      Case 1:20-cv-01242-JPW-PT Document 21 Filed 11/16/20 Page 2 of 5




              FACTUAL BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff Jerome Small is an inmate housed at the Huntingdon State

Correctional Institution (“SCI-Huntingdon”), in Huntingdon, Pennsylvania. (Doc.

1.) Named as defendants are two Pennsylvania Department of Corrections

(“DOC”) employees who work at SCI-Huntingdon: Superintendent Kevin

Kauffman and Grievance Coordinator Constance Green. (Id.) In his complaint,

Small alleges that since March 2020, inmates at SCI-Huntingdon have been

exposed to COVID–19 due to the institution’s poor ventilation and Superintendent

Kauffman’s failure to require staff to wear “correct PPE” when coming into

contact with inmates. He alleges staff are wearing “scarves and bandannas” and

not wearing gloves when passing out meals or mail. (Id.)

      In July 2020, when Small filed his complaint, he alleged that there was “a

whole block [under] quarantine,” “183 positive [cases] and 5 deaths [due to

COVID-19], [and] over 54 staff members have tested positive.” (Id., p. 1, 4.)

Small claims that Ms. Green, in her role as the facility’s Grievance Coordinator,

improperly denied his grievance as untimely. (Id., p. 2.) He seeks injunctive relief

and monetary compensation for Defendants’ actions which he alleges have

violated his Eighth Amendment rights.




                                         2
      Case 1:20-cv-01242-JPW-PT Document 21 Filed 11/16/20 Page 3 of 5




      On October 13, 2020, DOC Defendants filed a motion to dismiss the

complaint. (Doc. 16.) Small has not filed a brief in opposition to this potentially

dispositive motion.

      However, on October 28, 2020, Small filed an amended complaint. (Doc.

20.) Small’s amended complaint does not include any facts or allegations

presented in his original complaint. Instead, the pleading that Small has titled

“amended complaint” asserts a retaliation claim against the DOC Defendants for

improperly denying him two magazines sent to him on September 2, 2020. Small

claims that Superintendent Kauffman “is the person who puts the Incoming

Publication Review Committee, [IPRC] together to review mail, that leads to the

grant or denial of mail” under the prison’s Inmate Mail and Incoming Publications

policy, DC–ADM 803. Ms. Green denied Small’s grievance concerning the matter

“with an off the wall reason” according to Small. Superintendent Kauffman

upheld Ms. Green’s denial of Small’s grievance. Small claims “[t]her is

discrimination with regard to how the white published magazines are viewed

ver[sus] the african american magazines are scrutinized.” (Id. at 3.)

                                    DISCUSSION

      Small filed his amended complaint within twenty-one days of the DOC

Defendants’ motion to dismiss. As such, he may file an amended complaint as a

matter of course without leave of court. See Fed. R. Civ. P. 15(a)(1)(B). Rule

                                          3
      Case 1:20-cv-01242-JPW-PT Document 21 Filed 11/16/20 Page 4 of 5




15(d) of the Federal Rules of Civil Procedure governs supplemental complaints

and provides in part that “[o]n motion and reasonable notice, the court may, on just

terms permit a party to serve a supplemental pleading setting out any transaction,

occurrence, or event that happened after the date of the pleading to be

supplemented.” (emphasis added). Federal Rule of Civil Procedure 18(a) governs

the joinder of claims. Rule 18(a) provides: “A party asserting a claim ... may join,

as independent or alternative claims, as many claims as it has against an opposing

party.” Fed. R. Civ. P. 18(a). Here, the retaliation claim asserted in Small’s

amended complaint falls within the category of an independent claim against the

same defendants named in his original complaint based on events that transpired

following the filing of his complaint. As such, Small’s amended complaint will be

construed as a supplemental pleading pursuant to Fed. R. Civ. P. 15(d).

                                    Conclusion

      For the above stated reasons, the court will construe Small’s amended

complaint as a supplement to his complaint consistent with Fed. R. Civ. P. 15(d).

The DOC Defendants’ motion to dismiss, Doc. 16, will be dismissed without

prejudice. DOC Defendants shall file a consolidated response or other pleading to

the original and supplemental complaints in accordance with Fed. R. Civ. P.




                                          4
      Case 1:20-cv-01242-JPW-PT Document 21 Filed 11/16/20 Page 5 of 5




15(a)(3). An appropriate order will issue.

                                             s/Jennifer P. Wilson
                                             JENNIFER P. WILSON
                                             United States District Court Judge
                                             Middle District of Pennsylvania

Dated: November 16, 2020




                                         5
